
	
		I
		111th CONGRESS
		2d Session
		H. R. 6325
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Ms. DeLauro (for
			 herself, Mr. Frank of Massachusetts,
			 and Ms. Woolsey) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Agriculture, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act and the
		  Federal Meat Inspection Act to require that food that contains bioengineered
		  products be labeled accordingly, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Consumer Right To Know Food Labeling
			 Act of 2010.
		2.Table of
			 contentsThe table of contents
			 of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Effective date.
				Title I—Amendments to the Federal Food, Drug, and Cosmetic Act
				regarding cloned products
				Sec. 101. Labeling of products from cloned animals.
				Title II—Amendments to the Federal Meat Inspection Act regarding
				cloned products
				Sec. 201. Requirements for labeling regarding cloned
				products.
				Title III—Amendments to the Federal Food, Drug, and Cosmetic Act
				regarding genetically-engineered salmon
				Sec. 301. Labeling of food products that contain
				genetically-engineered salmon.
			
		3.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect upon the expiration of the
			 180-day period beginning on the date of enactment of this Act.
		IAmendments to the
			 Federal Food, Drug, and Cosmetic Act regarding cloned products
			101.Labeling of
			 products from cloned animals
				(a)In
			 generalSection 403 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 343) is amended by adding at
			 the end the following:
					
						(z)(1)If it contains cloned
				product unless it bears a label that provides notice in accordance with the
				following:
								(A)A notice as follows: THIS
				PRODUCT IS FROM A CLONED ANIMAL OR ITS PROGENY.
								(B)The notice required in clause (A) is
				of the same size as would apply if the notice provided nutrition information
				that is required in paragraph (q)(1).
								(C)The notice required under clause (A)
				is clearly legible and conspicuous.
								(2)For purposes of this
				paragraph:
								(A)The term cloned animal
				means—
									(i)an animal produced as the result of
				somatic cell nuclear transfer; and
									(ii)the progeny of such an
				animal.
									(B)The term cloned product
				means a product or byproduct derived from or containing any part of a cloned
				animal.
								(3)This paragraph does not apply to food
				that is a medical food as defined in section 5(b) of the Orphan Drug
				Act.
							(4)(A)The Secretary, in
				consultation with the Secretary of Agriculture, shall require that any person
				that prepares, stores, handles, or distributes a cloned product for retail sale
				maintain a verifiable recordkeeping audit trail that will permit the Secretary
				to verify compliance with this paragraph and subsection (aa).
								(B)The Secretary, in consultation with
				the Secretary of Agriculture, shall publish in the Federal Register the
				procedures established by such Secretaries to verify compliance with the
				recordkeeping audit trail system required under clause (A).
								(C)The Secretary, in consultation with
				the Secretary of Agriculture, shall, on annual basis, submit to Congress a
				report that describes the progress and activities of the recordkeeping audit
				trail system and compliance verification procedures required under this
				subparagraph.
								(aa)If it bears a
				label indicating (within the meaning of subsection (z)) that it does not
				contain cloned product, unless the label is in accordance with regulations
				promulgated by the Secretary. With respect to such regulations:
							(1)The regulations
				may not require such a label to include any statement indicating that the fact
				that a food does not contain such product has no bearing on the safety of the
				food for human consumption.
							(2)The regulations
				may not prohibit such a label on the basis that, in the case of the type of
				food involved, there is no version of the food in commercial distribution that
				does contain such
				product.
							.
				(b)Civil
			 penaltiesSection 303 of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 333) is amended by adding at the end the following subsection:
					
						(g)(1)With respect to a
				violation of section 301(a), 301(b), or 301(c) involving the misbranding of
				food within the meaning of section 403(z) or 403(aa), any person engaging in
				such a violation shall be liable to the United States for a civil penalty in an
				amount not to exceed $100,000 for each such violation.
							(2)Paragraphs (3) through (5) of
				subsection (f) apply with respect to a civil penalty under paragraph (1) of
				this subsection to the same extent and in the same manner as such paragraphs
				(3) through (5) apply with respect to a civil penalty under paragraph (1) or
				(2) of subsection
				(f).
							.
				(c)Guaranty
					(1)In
			 generalSection 303(d) of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 333(d)) is amended—
						(A)by striking
			 (d) and inserting (d)(1); and
						(B)by adding at the
			 end the following paragraph:
							
								(2)Subject to section 403(z)(4), no
				person shall be subject to the penalties of subsection (a)(1) or (h) for a
				violation of section 301(a), 301(b), or 301(c) involving the misbranding of
				food within the meaning of section 403(z) and 403(aa) if such person (referred
				to in this paragraph as the recipient) establishes a guaranty or
				undertaking signed by, and containing the name and address of, the person
				residing in the United States from whom the recipient received in good faith
				the food to the effect that (within the meaning of section 403(z)) the food
				does not contain any cloned
				product.
								.
						(2)False
			 guarantySection 301(h) of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 331(h)) is amended by inserting or 303(d)(2) after
			 303(c)(2).
					(d)Citizen
			 suitsChapter III of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 331 et seq.) is amended by
			 adding at the end the following section:
					
						311.Citizen suits
				regarding misbranding of food with respect to product from cloned
				animals
							(a)In
				generalExcept as provided in subsection (c), any person may on
				his or her behalf commence a civil action in an appropriate district court of
				the United States against—
								(1)a person who is
				alleged to have engaged in a violation of section 301(a), 301(b), or 301(c)
				involving the misbranding of food within the meaning of section 403(z) or
				403(aa); or
								(2)the Secretary
				where there is alleged a failure of the Secretary to perform any act or duty
				under section 403(z) or 403(aa) that is not discretionary.
								(b)ReliefIn
				a civil action under subsection (a), the district court involved may, as the
				case may be—
								(1)enforce the
				compliance of a person with the applicable provisions referred to paragraph (1)
				of such subsection; or
								(2)order the
				Secretary to perform an act or duty referred to in paragraph (2) of such
				subsection.
								(c)Limitations
								(1)Notice to
				SecretaryA civil action may not be commenced under subsection
				(a)(1) prior to 60 days after the plaintiff has provided to the Secretary
				notice of the violation involved.
								(2)Relation to
				actions of SecretaryA civil action may not be commenced under
				subsection (a)(2) if the Secretary has commenced and is diligently prosecuting
				a civil or criminal action in a district court of the United States to enforce
				compliance with the applicable provisions referred to in subsection
				(a)(1).
								(d)Right of
				Secretary To interveneIn any civil action under subsection (a),
				the Secretary, if not a party, may intervene as a matter of right.
							(e)Award of costs;
				filing of bondIn a civil action under subsection (a), the
				district court involved may award costs of litigation (including reasonable
				attorney and expert witness fees) to any party whenever the court determines
				such an award is appropriate. The court may, if a temporary restraining order
				or preliminary injunction is sought, require the filing of a bond or equivalent
				security in accordance with the Federal Rules of Civil Procedure.
							(f)Savings
				provisionThis section does not restrict any right that a person
				(or class of persons) may have under any statute or common law to seek
				enforcement of the provisions referred to subsection (a)(1), or to seek any
				other relief (including relief against the
				Secretary).
							.
				IIAmendments to the
			 Federal Meat Inspection Act regarding cloned products
			201.Requirements
			 for labeling regarding cloned products
				(a)Requirements for
			 labeling regarding cloned meat food productsThe Federal Meat
			 Inspection Act is amended by inserting after section 7 (21 U.S.C. 607) the
			 following:
					
						7A.Requirements for
				labeling regarding cloned meat food products
							(a)DefinitionsIn
				this section:
								(1)Cloned
				animalThe term cloned animal means—
									(A)an animal produced
				as the result of somatic cell nuclear transfer; and
									(B)the progeny of
				such an animal.
									(2)Cloned
				productThe term cloned product means a product or
				byproduct derived from or containing any part of a cloned animal.
								(3)Cloned meat food
				productThe term cloned meat food product means a
				meat food product that contains a cloned product.
								(b)Labeling
				requirement
								(1)Required
				labeling to avoid misbranding
									(A)Involvement of
				cloned meat food productFor purposes of sections 1(n) and 10, a
				meat food product is misbranded if the meat food product—
										(i)is
				a cloned meat food product; and
										(ii)does not bear a
				label (or include labeling, in the case of a meat food product that is not
				packaged in a container) that provides, in a clearly legible and conspicuous
				manner, the notice described in subsection (c).
										(B)No involvement
				of cloned meat food product
										(i)In
				generalFor purposes of sections 1(n) and 10, a meat food product
				is misbranded if the meat food product bears a label indicating that the meat
				food product is not a cloned meat food product, unless the label is in
				accordance with regulations promulgated by the Secretary.
										(ii)RequirementsIn
				promulgating regulations referred to in clause (i), the Secretary may
				not—
											(I)require a label to
				include any statement indicating that the fact that a meat food product is not
				a cloned meat food product has no bearing on the safety of the food for human
				consumption; or
											(II)prohibit a label
				on the basis that, in the case of the type of meat food product involved, there
				is no version of the meat food product in commercial distribution that is not a
				cloned meat food product.
											(2)Audit
				verification system
									(A)In
				generalThe Secretary, in consultation with the Secretary of
				Health and Human Services, shall require that any person that manufactures,
				produces, distributes, stores, or handles a meat food product maintain a
				verifiable recordkeeping audit trail that will permit the Secretary to verify
				compliance with the labeling requirements described in paragraph (1).
									(B)PublicationThe
				Secretary, in consultation with the Secretary of Health and Human Services,
				shall publish in the Federal Register the procedures established by the
				Secretaries to verify compliance with the recordkeeping audit trail system
				required under subparagraph (A).
									(C)ReportThe
				Secretary, in consultation with the Secretary of Health and Human Services,
				shall, on an annual basis, submit to Congress a report that describes the
				progress and activities of the recordkeeping audit trail system and compliance
				verification procedures required under this paragraph.
									(c)Specifics of
				label notice
								(1)Required
				noticeThe notice referred to in subsection (b)(1)(A)(ii) is the
				following: THIS PRODUCT IS FROM A CLONED ANIMAL OR ITS
				PROGENY.
								(2)SizeThe
				notice required in paragraph (1) shall be of the same size as if the notice
				provided nutrition information that is required under section 403(q)(1) of the
				Federal Food, Drug, and Cosmetic Act
				(21 U.S.C. 343(q)(1)).
								(d)Guaranty
								(1)In
				generalSubject to subsection (b)(2) and paragraph (2), a person
				engaged in the business of manufacturing or processing meat food products, or
				selling or serving meat food products at retail or through a food service
				establishment (referred to in this subsection as the recipient)
				shall not be considered to have violated this section with respect to the
				labeling of a meat food product if the recipient establishes a guaranty or
				undertaking signed by, and containing the name and address of, the person
				residing in the United States from whom the recipient received in good faith
				the meat food product or the animal from which the meat food product was
				derived, or received in good faith food intended to be fed to the animal, to
				the effect that the meat food product, or the animal, or the meat food product,
				respectively, does not contain a cloned product or was not produced with a
				cloned product.
								(2)Audit
				verification systemIn the case of recipients who establish
				guaranties or undertakings in accordance with paragraph (1), the Secretary may
				exempt the recipients from the requirement under subsection (b)(2) regarding
				maintaining a verifiable recordkeeping audit trail.
								(3)False
				guarantyIt is a violation of this Act for a person to give a
				guaranty or undertaking in accordance with paragraph (1) that the person knows
				or has reason to know is false.
								(e)Civil
				penalties
								(1)In
				generalThe Secretary may assess a civil penalty against a person
				that violates subsection (b) or (c) in an amount not to exceed $100,000 for
				each violation.
								(2)Notice and
				opportunity for hearing
									(A)In
				generalA civil penalty under paragraph (1) shall be assessed by
				the Secretary by an order made on the record after opportunity for a hearing
				provided in accordance with this paragraph and section 554 of title 5, United
				States Code.
									(B)Written
				noticeBefore issuing an order under subparagraph (A), the
				Secretary shall—
										(i)give written
				notice to the person to be assessed a civil penalty under the order of the
				proposal of the Secretary to issue the order; and
										(ii)provide the
				person an opportunity for a hearing on the order.
										(C)AuthorizationsIn
				the course of any investigation, the Secretary may issue subpoenas requiring
				the attendance and testimony of witnesses and the production of evidence that
				relates to the matter under investigation.
									(3)Considerations
				regarding amount of penaltyIn determining the amount of a civil
				penalty under paragraph (1), the Secretary shall consider—
									(A)the nature,
				circumstances, extent, and gravity of the 1 or more violations; and
									(B)with respect to
				the violator—
										(i)ability to
				pay;
										(ii)effect on ability
				to continue to do business;
										(iii)any history of
				prior violations;
										(iv)the degree of
				culpability; and
										(v)such other matters
				as justice may require.
										(4)Certain
				authorities
									(A)In
				generalThe Secretary may compromise, modify, or remit, with or
				without conditions, any civil penalty under paragraph (1).
									(B)Deduction from
				sums owedThe amount of a civil penalty under this subsection,
				when finally determined, or the amount agreed upon in compromise, may be
				deducted from any sums owing by the United States to the person charged.
									(5)Judicial
				review
									(A)In
				generalAny person who requested, in accordance with paragraph
				(2), a hearing respecting the assessment of a civil penalty under paragraph (1)
				and who is aggrieved by an order assessing a civil penalty may file a petition
				for judicial review of the order with—
										(i)the United States
				Court of Appeals for the District of Columbia Circuit; or
										(ii)any other circuit
				in which the person resides or transacts business.
										(B)Filing
				deadlineA petition described in subparagraph (A) may only be
				filed within the 60-day period beginning on the date the order making the
				assessment was issued.
									(6)Failure to
				pay
									(A)In
				generalThe Attorney General shall recover the amount assessed
				under a civil penalty (plus interest at prevailing rates from the date of the
				expiration of the 60-day period referred to in paragraph (5)(B) or the date of
				the final judgment, as appropriate) in an action brought in any appropriate
				district court of the United States if a person fails to pay the
				assessment—
										(i)after the order
				making the assessment becomes final, if the person does not file a petition for
				judicial review of the order in accordance with paragraph (5)(A); or
										(ii)after a court in
				an action brought under paragraph (5) has entered a final judgment in favor of
				the Secretary;
										(B)Exemptions from
				reviewIn an action described in subparagraph (A), the validity,
				amount, and appropriateness of the civil penalty shall not be subject to
				review.
									(f)Citizen
				suits
								(1)In
				generalExcept as provided in paragraph (3), any person may on
				his or her behalf commence a civil action in an appropriate district court of
				the United States against—
									(A)a person who is
				alleged to have engaged in a violation of subsection (b) or (c); or
									(B)the Secretary in a
				case in which there is alleged a failure of the Secretary to perform any act or
				duty under subsection (b) or (c) that is not discretionary.
									(2)ReliefIn
				a civil action under paragraph (1), the district court involved may, as
				appropriate—
									(A)enforce the
				compliance of a person with the applicable provisions referred to paragraph
				(1)(A); or
									(B)order the
				Secretary to perform an act or duty referred to in paragraph (1)(B).
									(3)Limitations
									(A)Notice to
				SecretaryA civil action may not be commenced under paragraph
				(1)(A) prior to 60 days after the date on which the plaintiff provided to the
				Secretary notice of the violation involved.
									(B)Relation to
				actions of SecretaryA civil action may not be commenced under
				paragraph (1)(B) if the Secretary has commenced and is diligently prosecuting a
				civil or criminal action in a district court of the United States to enforce
				compliance with the applicable provisions referred to in paragraph
				(1)(A).
									(4)Right of
				Secretary to interveneIn any civil action under paragraph (1),
				the Secretary, if not a party, may intervene as a matter of right.
								(5)Award of costs;
				filing of bond
									(A)Award of
				costsIn a civil action under paragraph (1), the district court
				involved may award costs of litigation (including reasonable attorney and
				expert witness fees) to any party in any case in which the court determines
				such an award is appropriate.
									(B)Filing of
				bondThe court may, if a temporary restraining order or
				preliminary injunction is sought, require the filing of a bond or equivalent
				security in accordance with the Federal Rules of Civil Procedure.
									(6)Savings
				provisionThis subsection does not restrict any right that a
				person (or class of persons) may have under any statute or common law—
									(A)to seek
				enforcement of the provisions referred to in paragraph (1)(A); or
									(B)to seek any other
				relief (including relief against the
				Secretary).
									.
				(b)Inclusion of
			 labeling requirements in definition of misbrandedSection 1(n) of
			 the Federal Meat Inspection Act (21 U.S.C. 601(n)) is amended—
					(1)by striking
			 or at the end of paragraph (11);
					(2)by striking the
			 period at the end of paragraph (12) and inserting ; or;
			 and
					(3)by adding at the
			 end the following:
						
							(13)if it fails to
				bear a label or labeling as required by section
				7A.
							.
					IIIAmendments to
			 the Federal Food, Drug, and Cosmetic Act regarding genetically-engineered
			 salmon
			301.Labeling of
			 food products that contain genetically-engineered salmonSection 403 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 343), as amended by section 3, is further amended by
			 adding at the end the following:
				
					(bb)If it contains genetically-engineered
				salmon unless the food bears a label stating that fact.
					.
			
